IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


RICHARD AND TINA-MARIE COLLIER, : No. 39 WM 2014
INDIVIDUALLY AND AS HUSBAND AND :
WIFE,                           :
                                :
                Respondents     :
                                :
                                :
           v.                   :
                                :
                                :
JEFFREY BALZER PUBLIC           :
ADJUSTERS, D/B/A NORTHERN       :
PUBLIC ADJUSTERS AND JEFFREY    :
BALZER,                         :
                                :
                Petitioners     :


                                    ORDER



PER CURIAM

      AND NOW, this 3rd day of September, 2014, the Application for Extraordinary

Relief is DENIED.